                 Case 19-12378-KBO              Doc 599-1         Filed 01/30/20        Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )      Hearing Date: To be scheduled if objection
                                                                  )      filed.
                                                                  )      Objection Deadline: February 20, 2020, at
                                                                  )      4:00 p.m. (ET)

                    NOTICE OF THIRD MONTHLY
            FEE STATEMENT OF KIRKLAND & ELLIS LLP AND
    KIRKLAND & ELLIS INTERNATIONAL LLP FOR ALLOWANCE OF AN
 ADMINISTRATIVE CLAIM FOR COMPENSATION AND REIMBURSEMENT OF
EXPENSES INCURRED FROM DECEMBER 1, 2019, THROUGH DECEMBER 31, 2019

             PLEASE TAKE NOTICE that, on January 30, 2020, Kirkland & Ellis LLP and Kirkland

& Ellis International LLP, counsel to the above-captioned debtors and debtors in possession

(the “Debtors”), filed and served the Third Monthly Fee Statement of Kirkland & Ellis LLP and

Kirkland & Ellis International LLP for Allowance of Administrative Claim for Compensation and

Reimbursement of Expenses Incurred from December 1, 2019, Through December 31, 2019

(the “Application”), seeking compensation for the reasonable and necessary services rendered to

the Debtors in the amount of $991,803.20 (80% of $1,239,754.00), and reimbursement for actual

and necessary expenses in the amount of $35,971.83. A copy of the Application is attached hereto.

             PLEASE TAKE FURTHER NOTICE that any objections or responses to the

Application, if any, must be in writing and filed with the Clerk of the United States Bankruptcy



1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
               Case 19-12378-KBO         Doc 599-1    Filed 01/30/20    Page 2 of 4



Court for the District of Delaware, 824 Market Street, Third Floor, Wilmington, Delaware 19801,

and served upon the undersigned, so as to be received on or before 4:00 p.m. (prevailing Eastern

Time) on February 20, 2020.

          The Application is submitted pursuant to the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals entered by this Court on

December 3, 2019 [Docket No. 389] (the “Interim Compensation Order”).

          PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy

of the response or objection upon: (i) the Debtors, Dura Automotive Systems, LLC, 1780 Pond

Run, Auburn Hills, Michigan 48326, Attn:             Pam McIntyre (mcintyre.p@duraauto.com);

(ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,

Attn:       Gregory F. Pesce (gregory.pesce@kirkland.com) and Christopher S. Koenig

(chris.koenig@kirkland.com); (iii) co-counsel to the Debtors, Bayard, P.A., 600 North King

Street,     Suite   400,   Wilmington,    Delaware     19801,   Attn:      Justin   R.   Alberto

(jalberto@bayardlaw.com); (iv) counsel to the agent under the Debtors’ debtor-in-possession

financing facility, Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200,

Chicago, IL 60602, Attn: Brian J. Lohan (brian.lohan@arnoldporter.com) and Womble Bond

Dickinson (US) LLP, 222 Delaware Avenue, Suite 1501, Wilmington, Delaware 19801, Attn:

Matthew P. Ward (matthew.ward@wbd-us.com); (v) counsel to the Committee, Dentons US LLP,

1221 Avenue of the Americas, New York, New York 10020-1089, Attn: Oscar N. Pinkas

(oscar.pinkas@dentons.com) and Lauren Macksoud (lauren.macksoud@dentons.com) and

Benesch, Friedlander, Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,

Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com) and Kevin M. Capuzzi

(kcapuzzi@beneschlaw.com); and (vi) the United States Trustee, 844 King Street, Suite 2207,




                                                2
            Case 19-12378-KBO        Doc 599-1     Filed 01/30/20        Page 3 of 4



Lockbox    35,    Wilmington,      Delaware    19801,    Attn:           Juliet   M.   Sarkessian

(juliet.m.sarkessian@usdoj.com).

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS ARE FILED AND

SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THEN 80% OF FEES AND

100% OF EXPENSES REQUESTED IN THE APPLICATION MAY BE PAID PURSUANT TO

THE INTERIM COMPENSATION ORDER WITHOUT FURTHER HEARING OR ORDER OF

THE COURT.

       IF A TIMELY OBJECTION IS FILED AND SERVED, THEN PAYMENT WILL BE

MADE ACCORDING TO THE PROCEDURES SET FORTH IN THE INTERIM

COMPENSATION ORDER.

       A HEARING ON THE APPLICATION WILL BE HELD ONLY IF OBJECTIONS OR

RESPONSES ARE TIMELY FILED.



                         [Remainder of page intentionally left blank.]




                                              3
            Case 19-12378-KBO   Doc 599-1    Filed 01/30/20      Page 4 of 4




Dated: January 30, 2020           BAYARD, P.A.
 Wilmington, Delaware
                                  /s/ Justin R. Alberto
                                  Justin R. Alberto (No. 5126)
                                  Erin R. Fay (No. 5268)
                                  Daniel N. Brogan (No. 5723)
                                  600 N. King Street, Suite 400
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 655-5000
                                  Facsimile: (302) 658-6395
                                  E-mail:        jalberto@bayard.com
                                                 efay@bayardlaw.com
                                                 dbrogan@bayardlaw.com

                                  - and -

                                  James H.M. Sprayregen, P.C.
                                  Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                  Gregory F. Pesce (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           jsprayregen@kirkland.com
                                                   rbennett@kirkland.com
                                                   gregory.pesce@kirkland.com

                                  - and -

                                  Christopher Marcus, P.C. (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         cmarcus@kirkland.com

                                  Co-Counsel to the Debtors and Debtors in Possession
